DURHAM, J.,
dissenting.
The issue is whether the state has demonstrated, by a preponderance of the evidence, that “there is a reasonable prediction that harm will come,” State ex rel Juv. Dept. v. Rhoades, 73 Or App 192, 195, 698 P2d 66 (1981), to father’s minor son. The evidence is that father sexually molested a 12-year-old female in his home. The majority concludes that the prediction is unwarranted, because the abuse occurred only once and to a female child. Because I agree with the trial court that father’s unrestricted custody over the son is a condition *599or circumstance that endangers the boy’s welfare, ORS 419.476(l)(c), I dissent.
The victim, father’s 12-year-old sister-in-law, testified that she was sleeping on a loveseat in father’s home. The son, his mother and his stepbrother were asleep in other rooms. The victim awoke to find father squatting naked in front of her with his legs open. He was stroking her hair. He started kissing her cheek and then kissed her down her neck. He grabbed her with both arms and pulled her towards him in a hug. He touched and rubbed her breast through her t-shirt. She told him to stop, and he left. Father claimed that he was covering her with a blanket and that, when she awoke and rolled over, he had inadvertently caught his hand between the blanket and her shirt. The trial court accepted the victim’s version.
In State ex rel Juv. Dept v. Rhoades, supra, we held that proof of the father’s sexual abuse of another child in the same home where the subject child lived was sufficient to confer jurisdiction on the juvenile court. In State ex rel Juv. Dept v. Gates, 96 Or App 365, 774 P2d 484, rev den 308 Or 315 (1989), the trial court found that the father had sexually abused two boys. It found their younger brother and sister to be within the jurisdiction of the juvenile court, even though no direct harm had befallen them at their father’s hands. We affirmed, concluding that the children “would be endangered by remaining in an abusive environment.” 96 Or App at 373.
The majority refuses to recognize the conclusion that follows ineluctably from the cases: A father’s sexual abuse of a child in his home creates an abusive environment that endangers the welfare of other minors in the home, regardless of their gender, and that is a basis for juvenile court jurisdiction. Once an abuser exploits, for sexual gratification, a relationship with a minor in the abuser’s home, the court is not obligated to wait until other minors residing in the home are also exploited before intervening to protect them.
The majority distinguishes the cases because, “in an apparent attempt to keep the family unit together, the mothers did not recognize the danger in which the children were in [sic].” 114 Or App at 598. It emphasizes mother’s and father’s divorce but disregards the fact that, at the time of the *600incident, father and mother were living together. Mother also failed to recognize the danger to the boy. She did not leave father’s home until CSD officials arrived with a summons and told her that she and her sons had to leave. That happened three or four weeks after the sexual abuse occurred. Even then, the parent’s joint custody arrangement prevented mother from denying father contact with him.
We have recognized, in the context of termination of parental rights, that a parent’s sexual abuse of one child can threaten any child who must associate with the abuser. In State ex rel Juv. Dept v. Miglioretto, 88 Or App 126, 129, 744 P2d 298 (1987), we held that the parental termination statute, ORS 419.523,
“does not require that any child remain in an abusive environment until the state can show that abuse of that particular child has occurred. If there is evidence of abuse of any child, the statute permits a court to remove a child permanently from a dangerous situation.” (Emphasis in original.)
I would apply that rationale here.1 Father’s sexual abuse of mother’s sister and mother’s inability, under the joint custody order, to prevent the boy from living with father establish that conditions and circumstances endanger the boy’s welfare and justify placing him in the juvenile court’s jurisdiction. I would affirm the order of the juvenile court.
Richardson, Deits and De Muniz, JJ., join in this dissent.

 I emphasize that juvenile court jurisdiction would restrict only father’s right to custody, not his parental right.